Title: Joseph Wheaton to Thomas Jefferson, 20 July 1809
From: Wheaton, Joseph
To: Jefferson, Thomas


          Sir  Washington City July 20. 1809—
          I cannot refrain again to make communication to you, and in which I will thank you to take into consideration—you will please to recollect the various Statements I made to you respecting the road from Athen in Georgia to Fort Stoddert, I believed, I knew you wanted correct information, I therefore took proper means to obtain, & communicate it and set up truth against design, and Interest, which was so evident in David Meriwether & Col Hawkins—Mr Bloomfield who carried the mail from Coweta to Fort Stoddert During Burrs Conspiracy, & for which I was so highly charged in Mr Grangers report for its lying 9 days at coweta is now here, & Mr Granger has contracted with him to cut out the road, & make Bridges over all the Creeks, waggon width for which he is to receive $4500—Now Sir this proves that no fault could attatch attach to him about the Mail, would you believe that, that mail carried a letter from Mr Granger ordering the P master to send it by express & not by the mail carriers, this is a fact & he detained it 5 days to procure one again the very Graham of Whom Mr Granger speaks of as the bearer of dispatches was for in the report agst me to you, was  by Mr Bloomfield from Fort Stoddert which to Coweta in Jany and they Swam 17 Creeks at the risk of their lives to meet this mail, the other Messenger spoken of was the man who by letter informed Mr Bloomfield of his rider being frozen and Carried by Indians to Mr whites 20 miles South of Tuckababby—all which it is believed Mr Granger knew when he made his report to you—Such things to my mind Levelled against a man labouring to Serve the public, and Serve the views of his executive as I was doing deserves a name which I cannot find Language to express—and what has been the result of these things to me My reputation st Stabbd by the assassins dagger, My wife & Children beggared—and am now told Sir that you put me out of my little office in the H of R. Sir I Leave it to you, to use your influence to do me Justice I have a right to refute it, I am an Injured insulted man. My family beggard for exertions the most faithful in my Countrys Service—I am free to declare the whole report which Mr Granger made to you Sir respecting my conducting that mail the last 9 months a misrepresentation—there was every exertion possible made, every expence incured by me to have made it answer your wish but the thing proved impossible—120 miles Pr day in Such a winter as has not been known in 20 years was found impossible—when it is now well known also that Col Hawkins never left his house notwithstanding your friendly letter to him, & the order of the Secretary of war to give me all his aid to fix the Stations—the report of the referees which I inclosed for your examination is proof of my fidility and exertion—you also know Sir that I reconciled the indians to the path, and it has now become the great travelling road—and as Soon as Mr Bloomfield will have made the Bridges—Such a number of Settlers will immediately pass with their waggons & effects to Tombegby & Allabama rivers, as will make that fine rich country a perfect Cotton garden, and place Such a Strength of inhabitants in the centre of that Indian Country as will induce the Indians to dispose of the whole on very easy terms and return to the west all which I fore saw must have this effect and for which object Sir, knowing the Indian character as I do it increased my Zeal, and determined that perseverance Should not be wanted—but Sir I lament, I mourn to have found men, that have obtained first your confidence, & then turned it to the purpose of peculation, and to their private advantage, and Such is the case with too many of the new and noisy pretended patriots, I regret I do not See more of the pure, patient, persevering, patriotism, of the revolution—Mr Granger now indeavors to force me to pay Mr Bloomfield in full  for carrying the mail altho his heavy complaint is against him from Coweta to Fort Stoddert, at the Same time Cuts me off 44 days pay for thirty two Horses & Seven men from this to appalachy River a thing to my Sense of Justice, unheard of in the annals of any Country, I have the Sense of Mr Duval on this Subject and which is directly adverse of his, yet I have been vexd with 7 Suits, and all the effects of vingence, persecution & malignancy of a Demon. I cannot Submit to persecution like this—give me th truth, give me Justice, let me have the reward of fidility, not measured to me by the hand of eniquity—with Sincere wishes for your every comfort, and a long injoyment of the Prosperity of our Common Country—I am Dear Sir faithfully & affectionately your most Obedient & very Humble Servant
          
            Joseph
            Wheaton—
        